PER CURIAM.
Appellant raises seven issues on appeal, and we affirm on all but one. Appellant argues that pursuant to section 775.089, Florida Statutes (2013), the trial court erred in entering a restitution order without first holding a hearing to determine the amount. Absent any agreement or stipulation between the parties as to the amount of restitution to be imposed, the trial court entered a restitution order without first holding a hearing. But section 775.089(7), Florida Statutes (2013), provides in relevant part that “[a]ny dispute as to the proper amount or type of restitution shall be resolved by the court by the preponderance of the evidence.” The State concedes, and we agree, that absent an agreement or stipulation, it was reversible error to impose restitution without first holding a hearing to determine the amount.
AFFIRMED in part, REVERSED in part, and REMANDED.
B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.